Case 3:19-cv-11478-KAR Document 22 Filed 09/11/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

57 EAST PLEASANT STREET, LLC,
Plaintiff,

Vv.

AMGUARD INSURANCE COMPANY,
and BERKSHIRE HATHAWAY GUARD
TNSURANCE COMPANY IN
COOPERATION WITH PHILLIPS
INSURANCE AGENCY,

Defendants.

 

C.A. No. 3:19-CV-11478-KAR

STIPULATION OF DISMISSAL

All parties hereby stipulate, by their attorneys and

pursuant to Mass. R. Civ. P.

action be dismissed without prejudice,

all rights of appeal waived.

57 EAST PLEASANT STREET, LLC
By its attorney,

Ar oypke Shem) 6 Nw)

F

Christopher D. Strang

BBO No. 664742

STRANG, SCOTT, GIROUX & YOUNG
6 Beacon Street, Suite 305
Boston, MA 02108

(857) 233-5534

cstrang@strangscott.com

2020

Dated: September 11,

41 (a) (1) (ii),

that the entire

without costs, and with

AMGUARD INSURANCE COMPANY,
By its attorney,

LN (Ta~)
David M. O’Connor
BBO No. 544166
O'CONNOR & ASSOCIATES,
325 Boston Post Road
Sudbury, MA 01776
(978) 443-3510
doconnor@oconnorlic.com

 

LLC
Case 3:19-cv-11478-KAR Document 22 Filed 09/11/20 Page 2 of 2

CERTIFICATE OF SERVICE

 

I hereby certify that on the 11t® day of September, 2020, I
electronically filed the foregoing via CM/ECF to the registered
participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-
registered participants.

/s/ David M. O’Connor

 

David M. O’Connor
